Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-20-2021 has been entered.
Applicant’s Arguments
Regarding Argument 1, Applicant asserts that Schoenberg does not disclose a classification machine as recited in amended claim 1. Specifically, the Applicant points out that the classification method taught by Schoenberg is distinct from the claimed invention featured and additionally does not require a trained artificial network.
Regarding Argument 2, Applicant asserts that Gu’s method of repairing holes is different from correcting depth values as they are to be interpreted in the claim 1. Additionally, Applicant argues that Gu does not repair depth deficiencies differently based on unique conditions. 


Examiner Responses
Regarding Argument 1, Examiner has fully considered the merits and found them to be partially persuasive. On the issue of classifying liable conditions, Examiner exercises the right to read the claim language under its broadest reasonable interpretation. A liable condition is thus defined as any pixel value measured against a defined threshold parameter, construed to produce inaccurate depth estimations in the resulting image. Schoenberg makes frequent reference to ambiguous pixel classification which they define in para. [0003] to be those image portions for which an insufficient number of photons in a reflected light signal are detected than is required to determine depth in an environment. Relating back to the claim language, the condition in this case are the reflected light signals, and those below a predetermined threshold are considered “liable to corrupt” the furnished depth image. For additional consideration, the Examiner suggests specifying the conditions related to the invention such as those cited in para. [0033] of the attached specification. On the issue of a trained artificial neural network, Examiner acknowledges that the algorithm employed by Schoenberg is dissimilar from that employed in the claim feature of the invention. 
Regarding Argument 2, Examiner has fully considered the merits and found them to be partially persuasive. On the issue of “holes” in a depth image, Examiner maintains that these generally define areas of low depth quality and therefore read on “liable” image portions. Examiner agrees though on the issue of requiring distinct repair processes for different conditions. Therefore, the rejection with Gu has been withdrawn. However, upon further examination, a new rejection has been issued with Schoenberg in view of Jung. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective +filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under -*+
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
 nonobviousness.

Claims 1 – 8, and 10 - 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schoenberg (U.S. Patent Application Pub. No. 2018/0033145 A1) in view of Jung (U.S. Patent Application Pub No. 2015/0015569 A1).
Regarding claim 1, Schoenberg teaches an image-processing computer (102 – 114), a method to process a contributing digital image of a subject (602, 604, para. [0065], Schoenberg teaches receiving an image of an environment), the method comprising: receiving the contributing digital image in a depth-resolving machine (108, 204, para. [0041], Schoenberg teaches a depth sensing system configured to process a captured image), the depth resolving machine being configured to furnish a depth image based at least in part on the contributing digital image (para. [0021] [0032], Schoenberg teaches determining depth values for an image based on the image data obtained by the depth sensing system); and receiving the contributing digital image in a classification machine previously trained to classify a pixel of the contributing digital image as having a condition liable to corrupt a depth value of a corresponding pixel of the depth image furnished via the depth resolving machine (604, para. [0066], Schoenberg teaches classifying ambiguous pixel values for which an insufficient number of photons in a reflected light signal are detected than is required to determine accurate depth in an environment).
	Schoenberg does not disclose a use of an artificial neural network nor a method for repairing corrupted depth values in the resulting image. 
	Jung is also in the field of depth image processing. Jung teaches a computer method comprising: a classification machine for evaluating depth values comprising an artificial neural network having an output layer comprising a classification layer (640, para. [0056] [0059] [0060], Jung teach a neural network trained classifier designed to extract information from a depth distribution); computing, based on the condition, a repair value for the depth value of the corresponding pixel of the depth image (650, 1200 – 1240, para. [0060], Jung teaches determining different feature vector sets for the depth image and applying suitable filter class); correcting the depth image based on the repair value (660, para. [0060] [0061], Jung teaches upsampling the hole pixel according to the determined filter class); and returning the depth image as corrected (1308, para. [0066], Jung teaches outputting the upsampled high resolution depth image).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schoenberg by incorporating the upsampled depth filtering that is taught by Jung, to make the invention that identifies and classifies ambiguous portions in a generated depth image (Schoenberg) and applies specific filters to output a repaired high resolution depth image; thus, one of ordinary skilled in the art would be motivated to combine the references since ToF or structured-light cameras generally have low spatial resolution and the combined technology would repair deficiencies and increase the resolution of the depth image (Jung, para. [0007]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 2, Schoenberg in view of Jung teaches the system method of obtaining a depth image and restoring ambiguous values with high quality depth image data. Schoenberg in view of Jung further teaches the method wherein the classification machine is trained using ground-truth training data with labeled pixels that exhibit the condition (670, para. [0054] [0055], Jung teaches using a training database generated from ground-truth high resolution depth image data and applying supervised classification).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 3, Schoenberg in view of Jung teaches the system method of obtaining a depth image and restoring ambiguous values with high quality depth image data. Schoenberg in view of Jung further teaches the method wherein the contributing digital image is one of a plurality of contributing digital images of the subject received in the depth-resolving machine and in the classification machine (204, 218, para. [0102], Schoenberg teaches analyzing a plurality of training images).
Regarding claim 4, Schoenberg in view of Jung teaches the system method of obtaining a depth image and restoring ambiguous values with high quality depth image data. Schoenberg in view of Jung further teaches the method wherein correcting the depth image includes replacing the depth value of the corresponding pixel of the depth image by the repair value (para. [0060], Jung teaches replacing the hole pixels via upsampling). 
Regarding claim 5, Schoenberg in view of Jung teaches the system method of obtaining a depth image and restoring ambiguous values with high quality depth image data. Schoenberg in view of Jung further teaches the method wherein the contributing digital image includes a raw shutter or phase image from a time-of-flight (ToF) camera, and wherein the depth resolving machine is configured to furnish the depth image by ToF analysis (para. [0031], Schoenberg teaches determining depth using ToF systems).
Regarding claim 6, Schoenberg in view of Jung teaches the system method of obtaining a depth image and restoring ambiguous values with high quality depth image data. Schoenberg in view of Jung further teaches the method wherein the depth-resolving machine is configured to compute the depth value based on a disparity between the pixel of the contributing digital image and a corresponding pixel of another contributing digital image (704 – 712, para. [0100], Schoenberg teaches computing depth values based on obtained differences between computing devices in different locations/orientations).
Regarding claim 7, Schoenberg in view of Jung teaches the system method of obtaining a depth image and restoring ambiguous values with high quality depth image data. Schoenberg in view of Jung further teaches the method wherein the contributing digital image exhibits a reflection of a structured illumination of the subject, and wherein the depth-resolving machine is configured to compute the depth value based on geometric analysis of the reflection (para. [0022], Schoenberg teaches resolving positional differences in object reflectivity to determine expected depth values).
 Regarding claim 8, Schoenberg teaches an image-processing computer (102 – 114) comprising: a logic system; and operatively coupled to the logic system, a computer-memory system holding instructions that cause the logic system to: instantiate a depth resolving machine configured to furnish a derived digital image of the subject (602, 604, para. [0021] [0032] [0065], Schoenberg teaches determining depth values for an image based on the image data obtained of an environment); and instantiate a classification machine trained to classify a pixel of the contributing digital image as having a condition liable to corrupt a corresponding pixel of the derived depth image, (604, para. [0066], Schoenberg teaches classifying ambiguous pixel values for which an insufficient number of photons in a reflected light signal are detected than is required to determine accurate depth in an environment).
	Schoenberg does not disclose a use of an artificial neural network nor a method for repairing corrupted depth values in the resulting image. 
	Jung is also in the field of depth image processing. Jung teaches an image-processing computer comprising: a classification machine for evaluating depth values comprising an artificial neural network having an output layer comprising a classification layer (640, para. [0056] [0059] [0060], Jung teach a neural network trained classifier designed to extract information from a depth distribution) and is trained using ground-truth training data with labeled pixels that exhibit the condition (670, para. [0054] [0055], Jung teaches using a training database generated from ground-truth high resolution depth image data and applying supervised classification); computing, based on the condition, a repair value for the depth value of the corresponding pixel of the depth image (650, 1200 – 1240, para. [0060], Jung teaches determining different feature vector sets for the depth image and applying suitable filter class); correcting the depth image based on the repair value (660, para. [0060] [0061], Jung teaches upsampling the hole pixel according to the determined filter class); and returning the depth image as corrected (1308, para. [0066], Jung teaches outputting the upsampled high resolution depth image).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schoenberg by incorporating the upsampled depth filtering that is taught by Jung, to make the invention that identifies and classifies ambiguous portions in a generated depth image (Schoenberg) and applies specific filters to output a repaired high resolution depth image; thus, one of ordinary skilled in the art would be motivated to combine the references since ToF or structured-light cameras generally have low spatial resolution and the combined technology would repair deficiencies and increase the resolution of the depth image (Jung, para. [0007]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 10, Schoenberg in view of Jung teaches the image processing system of obtaining a depth image and restoring ambiguous values with high quality depth image data. Schoenberg in view of Jung further teaches the system, wherein the contributing digital image is one of a plurality of contributing digital images of the subject received in the depth-resolving machine and in the classification machine (204, 218, para. [0102], Schoenberg teaches analyzing a plurality of training images).
Regarding claim 11, Schoenberg in view of Jung teaches the image processing system of obtaining a depth image and restoring ambiguous values with high quality depth image data. Schoenberg in view of Jung further teaches the system wherein the repair value includes a property computed based on another pixel of the derived digital image (para. [0060], Jung teaches replacing the hole pixels via upsampling). 
Regarding claim 12, Schoenberg in view of Jung teaches the image processing system of obtaining a depth image and restoring ambiguous values with high quality depth image data. Schoenberg in view of Jung further teaches the system wherein the classification machine is an upstream classification machine (para. [0064] Jung teaches selected upsampling for classified pixels), and wherein the instructions cause the logic system to instantiate a downstream classification machine configured to classify one or more pixels of the derived digital image according to the object type (para. [0054], Jung teaches a classifier wherein a feature vector is learnt based on a result of plurality of filters obtained by reducing the sampled high-resolution image).
Regarding claim 13, Schoenberg in view of Jung teaches the image processing system of obtaining a depth image and restoring ambiguous values with high quality depth image data. Schoenberg in view of Jung further teaches the system wherein the derived digital image is corrected by replacing an object-type classification of the corresponding pixel of the derived image.
Claims 14 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schoenberg (U.S. Patent Application Pub. No. 2018/0033145 A1) in view of Chung (U.S. Patent Pub No. 9,747,694 B2).
Regarding claim 14, Schoenberg teaches an image-processing computer (102 – 114), a method to process a contributing digital image of a subject (602, 604, para. [0065], Schoenberg teaches receiving an image of an environment), the method comprising: receiving the contributing digital image in a depth-resolving machine (108, 204, para. [0041], Schoenberg teaches a depth sensing system configured to process a captured image), configured to furnish a derived digital image based on the contributing digital image (para. [0021] [0032], Schoenberg teaches determining depth values for an image based on the image data obtained by the depth sensing system); and receiving the contributing digital image in a classification machine previously trained to classify a pixel of the contributing digital image as having a condition liable to corrupt a corresponding first pixel of the derived digital image, wherein a condition a specular reflection (604, para. [0066], Schoenberg teaches classifying ambiguous pixel values for which an insufficient number of photons in a reflected light signal are detected than is required to determine accurate depth in an environment).
	Schoenberg does not disclose a use of a repair engine for correcting corrupted depth values in the resulting image. 
	Chung is also in the field of optimizing depth information. Chung teaches a computer method comprising: computing, based on the condition and via first repair engine configured to repair pixels classified as exhibiting the first condition (S202, S203, Col. 8:28-44, Chung teaches determining whether the primary depth corresponding to the first pixels match a reliability condition by using threshold based segmentation maps and removes those pixels deemed invalid), a repair value for the corresponding first pixel of the derived digital image (S204, Col. 8:45-59, Chung teaches repairing unreliable depth values and generating optimized depth values), wherein the repair value for the corresponding first pixel is computed based on a property of another pixel of the contributing digital image (Col. 8:60-67, Col. 9:1-6:21-34, Chung teaches generating optimized depth values based on corresponding raw image content from different contributing images); correcting the derived digital image based on the repair value computed for the corresponding first pixel of the derived digital image (S1206, Col. 20:1-15, Chung teaches a hole-filling module which generates optimized depth values for the holes in each of the depth planes); and returning the derived digital image as corrected (dm_15, Col. 20:16-29, Chung teaches outputting the optimized image).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schoenberg by incorporating the hole filling module taught by Chung, to make the invention that identifies and classifies ambiguous portions according to reflective thresholds (Schoenberg) and generates corresponding optimized values for invalidly deemed image pixels (Chung); thus, one of ordinary skilled in the art would be motivated to combine the references since depth generation based on local correlation requires permissible calculation amount and complexity to enhance quality of the image generated according to depth information. 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 19, Schoenberg in view of Chung teaches the image processing system of obtaining a depth image and restoring ambiguous values with high quality depth image data. Schoenberg in view of Chung further teaches the method wherein the classification machine is further configured to classify a second pixel of the contributing digital image as exhibiting a second condition liable to corrupt a corresponding second pixel of the derived digital image (para. [0031], Schoenberg teaches different conditions in addition to reflective light signals such as movement of light for which a threshold can similarly be applied), the method further comprising: computing, via a second repair engine configured to repair pixels classified as exhibiting the second condition, a repair value for the corresponding second pixel of the derived digital image (Col. 16:17-34, Chung teaches pixel correction using different segmentation maps and hole filling conditions).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Agrawal, et al. (US 9,965,865) teaches a method for segmentation of image data using depth analysis.
Bernal, et al. (US 9,514,537) teaches a method for adaptive depth map reconstruction using a training module to characterize and correct depth inconsistencies.
Yang, et al. (US 9,898,856) teaches a method for depth-assisted perspective distortion correction.


Allowable Subject Matter
Claims 15, 16, 18, and 20 – 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664